TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00351-CR



                                Pamela Marie Newton, Appellant

                                                 v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 53199, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Pamela Marie Newton filed a notice of appeal following her conviction for evading

arrest, but later withdrew the notice of appeal in writing. The trial court has certified that Newton

waived her right of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(d).




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: June 20, 2005

Do Not Publish